SEVENTH AMENDMENT TO THE

RUBY TUESDAY, INC. STOCK INCENTIVE AND

DEFERRED COMPENSATION PLAN FOR DIRECTORS

 

THIS SEVENTH AMENDMENT is made on this 11th day of July, 2007 by Ruby Tuesday,
Inc. a corporation duly organized and existing under the laws of the State of
Georgia (hereinafter called the “Primary Sponsor”).

 

WITNESSETH:

 

WHEREAS, the Primary Sponsor maintains the Ruby Tuesday, Inc. Stock Incentive
and Deferred Compensation Plan for Directors (the “Plan”) under an amended and
restated indenture which became effective as of September 28, 1994; and

 

WHEREAS, the Primary Sponsor now wishes to amend the Plan to make certain
changes determined to be necessary or desirable following the issuance of final
regulatory guidance issued by the Internal Revenue Service under Section 409A of
the Internal Revenue Code.

 

NOW, THEREFORE, the Primary Sponsor does hereby amend the Plan, effective as of
January 1, 2007, as follows:

 

 

1.

By adding the following new Section 1.1(aa):

 

(a)       “1.1(aa) ‘Termination from Service’ means the Participant’s separation
from service with the Company and its affiliates as contemplated under Code
Section 409A(a)(2)(A)(i) for reasons other than death. Whether a Termination
from Service takes place is determined based on the facts and circumstances
surrounding the termination of the Participant’s service relationship and
whether there is an intent for the Participant to provide significant services
for the Company or any affiliate following such termination.”

 

 

2.

By deleting existing Section 2.4 in its entirety and substituting therefor the
following:

 

“2.4     Eligibility. Any member of the Board of Directors who is not an
employee of the Company shall be a Participant. A Participant shall cease to be
eligible for continued participation in the Plan as of the date the Participant
ceases to serve upon the Board of Directors. A Participant who ceases to be
eligible to participate in the Plan will no longer be eligible to make further
deferrals under the Plan pursuant to Section 4, but shall continue to be subject
to all other terms of Sections 4 and 5, and related ancillary provisions, until
the Participant’s Deferred Compensation Account is fully paid. Any deferral
election under Section 4 then in effect as of the date the Participant ceases to
be eligible to participate in the Plan will be cancelled immediately following
the close of the fiscal quarter in which the Participant’s eligibility ceases,
subject to any restrictions on the implementation of the cancellation under Code
Section 409A, including any regulatory guidance issued thereunder.”

 

--------------------------------------------------------------------------------



 

3.

By deleting existing Section 4 in its entirety and substituting therefor the
following:

 

“SECTION 4  DEFERRAL OF COMPENSATION

 

 

4.1

Deferral to Deferred Compensation Accounts.

 

(a)       Each Participant may elect to defer his or her Nonretainer
Compensation and/or Retainer Compensation, each in twenty-five percent (25%)
increments to his or her Deferred Compensation Account. An election to defer
Compensation hereunder shall be in writing and shall be made prior to the first
day of each Plan Year for which such Compensation shall be earned. Except as
provided in Section 4.1(b), all elections to defer Compensation under this
Section 4.1 shall be irrevocable as of the last day of the Plan Year immediately
preceding the Plan Year for which it is effective and may only be made pursuant
to an agreement between the Participant and the Company, which shall be in such
form and subject to such rules and limitations as the Plan Administrator may
prescribe and shall specify the amount of the Compensation of the Participant
that the Participant desires to defer.

 

(b)       Notwithstanding the provisions of Section 4.1(a), in the case of the
first year a Participant becomes eligible to defer Compensation hereunder, such
election must be made no later than thirty (30) days following the date the
Participant becomes eligible to participate in the Plan, but only with respect
to Compensation payable for services to be performed after the election is made.
All elections to defer Compensation under this Section 4.1(b) shall be
irrevocable as of the last day of the applicable thirty (30) day period. A
Participant who has ceased to be eligible to participate in the Plan may be
treated as a new Participant in accordance with Section 4.1(a) only if the
Participant has not been eligible to participate in the Plan (other than with
respect to the receipt of earnings credits under Section 5.3) for a period of at
least twenty-four (24) months.

 

4.2           Revocation of Elections.A Participant may not revoke or modify an
election made pursuant to Plan Section 4.

 

4.3           Revocation of Prior Elections. Participants’ deferral elections
under the Plan, Old Plan or under the Prior Plan, as applicable, shall continue
to be effective until a Participant makes a timely new deferral election under
Plan Section 4.1. Any previously outstanding deferral election shall be deemed
to be revoked by any new, timely deferral election.”

 

 

4.

By deleting existing Section 5 and substituting therefor the following:

 

“SECTION 5  DEFERRED COMPENSATION ACCOUNTS

 

5.1       Establishment of Accounts. A Deferred Compensation Account shall be
established for each Participant and each Prior Participant.

 

--------------------------------------------------------------------------------



5.2       Crediting of Deferrals. A Participant's Deferred Compensation Account
shall be credited with that portion of the Participant's Compensation that the
Participant has elected to defer to his or her Deferred Compensation Account
pursuant to Plan Section 4.1 as of the date such Compensation would otherwise
have been paid to the Participant.

 

5.3       Crediting Income. Each Deferred Compensation Account shall be credited
as of the last day of each fiscal quarter of the Company with an assumed rate of
income equal to the then prevailing rate payable with respect to ninety (90) day
U.S. Treasury Bills, based on the weighted average balance of such account
during such fiscal quarter.

 

5.4       Distribution of Accounts.

 

(a)       Amounts credited to a Participant’s Deferred Compensation Account
shall be distributed in either a single lump sum or annual installments (not to
exceed five (5)), as designated by the Participant or the Prior Participant in
his or her initial election under the Plan, Prior Plan or Old Plan, as
applicable. A Participant’s one-time payment election pursuant to this Plan
Section 5.4 must be made no later than the date his or her election pursuant to
Section 4.1 becomes irrevocable. A Participant may not revoke or modify an
election made pursuant to this Plan Section 5.4.

 

(b)       If an election pursuant to Section 5.4(a) is not validly in effect,
the Participant’s Deferred Compensation Account shall be paid in a lump sum in
the calendar month following the calendar month in which the Participant
experiences his or her Termination from Service.

 

(c)       Distribution of a Deferred Compensation Account shall be made (in the
case of a lump sum payment) or commence (in the case of installment payments) in
the calendar month immediately following the Participant’s or the Prior
Participant’s seventieth (70th) birthday, or, if earlier, the January 15 or July
15 immediately following the date of the Participant’s Termination from Service.
However, if the Participant or Prior Participant so elects in his or her
one-time payment election under the Plan, Prior Plan or Old Plan, as applicable,
the distribution (in the case of a lump sum payment) or the commencement of the
distribution (in the case of installment payments) of the Participant’s or Prior
Participant’s Deferred Compensation Account shall occur on any January 15 or
July 15 subsequent to his or her Termination from Service as the Participant may
elect in his or her one-time payment election; provided, however, that no such
election shall have the effect of delaying the payment or commencement of
payment (as applicable) beyond a Participant’s or Prior Participant’s seventieth
(70th) birthday. If a Participant elects to have his or her Deferred
Compensation Account distributed in installments, the amount of the first
installment shall be a fraction of the value of the Participant’s Deferred
Compensation Account, the numerator of which is one and the denominator of which
is the total number of installments elected, and the amount of each subsequent
installment shall be a fraction of the value (including income credited pursuant
to Section 5.3) on the

--------------------------------------------------------------------------------



date preceding each subsequent payment, the numerator of which is one and the
denominator of which is the total number of installments elected minus the
number of installments previously paid.

 

5.5       Distribution upon Death. In the event of the death of a Participant or
Prior Participant prior to the date on which he or she is entitled to the
commencement of payments of his or her Deferred Compensation Account in full,
the value of such Deferred Compensation Account shall be determined as of the
day immediately following the Participant’s or Prior Participant’s death and
such amount shall be distributed in a single lump sum payment to the
Participant’s or Prior Participant’s designated beneficiary and payment shall be
made in the calendar month following the calendar month in which the Participant
died. Upon the death of a Participant on or after the date on which he or she is
entitled to the commencement of payments of his or her Deferred Compensation
Account, the Participant’s designated beneficiary shall be entitled to receive
the unpaid portion of the Participant’s Deferred Compensation Account. These
payments shall be made according to the manner and method by which payments were
payable to the Participant.

 

5.6       Statement of Account. During March and September of each Plan Year,
each Participant and Prior Participant shall be provided with statements of his
or her Deferred Compensation Account as of the end of the third and first fiscal
quarters of the Company, respectively.

 

5.7       Participant's Rights Unsecured. The right of any Participant or Prior
Participant to receive future distributions under the provisions of Plan Section
5 shall constitute an unsecured claim against the general assets of the
Company.”

 

 

5.

By deleting existing Section 7.5 and substituting therefor the following:

 

“7.5     Termination and Amendment of the Plan

 

(a)       The Board of Directors at any time may amend or terminate the Plan
without stockholder approval; provided, however, that the Board of Directors may
condition any amendment on the approval of stockholders of the Company if such
approval is necessary or advisable with respect to tax, securities or other
applicable laws. No termination, modification or amendment of the Plan, without
the consent of a Participant who has been awarded a Stock Incentive or with
respect to whom amounts have been credited to a Deferred Compensation Account,
shall adversely affect the rights of that Participant under such Stock Incentive
or with respect to such Deferred Compensation Account.

 

(b)       Notwithstanding the provisions of Section 7.5(a), the Company reserves
the right to:

 

(i)        amend the Plan in any respect solely to comply with the provisions of
Code Section 409A so as not to trigger any unintended tax consequences prior to
the distribution of benefits provided herein;

 

--------------------------------------------------------------------------------



(ii)       pay the lump sum value of Participants’ Deferred Compensation
Accounts if the Company determines that such payment benefits will not
constitute an impermissible acceleration of payments under one of the exceptions
provided in Treasury Regulations Section 1.409A-3(j)(4)(ix), or any successor
guidance; in such an event, payment shall be made at the earliest date permitted
under such guidance; and/or

 

(iii)      make payments hereunder before such payments are otherwise due if it
determines that the provisions of the Plan fail to meet the requirements of Code
Section 409A and the rules and regulations promulgated thereunder; provided,
however, that such payment(s) may not exceed the amount required to be included
in income as a result of such failure to comply the requirements of Code Section
409A and the rules and regulations promulgated thereunder.”

 

Except as specifically amended hereby, the Plan shall remain in full force and
effect prior to this Seventh Amendment.

 

IN WITNESS WHEREOF, the Primary Sponsor has caused this Seventh Amendment to be
executed on the day and year first above written.

 

 

RUBY TUESDAY, INC.

 

 

By:

/s/ Samuel E. Beall, III

 

 

Title:

Chairman, Chief Executive Officer and President

ATTEST:

 

By:

/s/ Scarlett May

 

Title:

Secretary

 

 

 

[CORPORATE SEAL]

 

 

 